Citation Nr: 1544926	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  02-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee prior to January 18, 2013.

2. Entitlement to a rating in excess of 10 percent for left knee disability prior to January 18, 2013.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from September 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2014 decision, the Board denied the claims on appeal, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the parties agreed that a remand was necessary and filed a Joint Motion for Remand, which was granted by the Court in January 2015.  The Board's grant of a combined 30 percent rating for the right and left knees, effective January 18, 2013, as well as the denials of entitlement to service connection for a bilateral shoulder disability and an effective date prior to July 23, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD) were left undisturbed. 
 
Also in February 2014, the Board remanded the claims of entitlement to service connection for a bilateral hip disability, a chronic disability resulting from an illness or combination of illnesses manifested by fatigue and neurological impairment, an acquired psychiatric disorder (other than posttraumatic stress disorder), a low back disability, an initial evaluation in excess of 50 percent for posttraumatic stress disorder, and a total disability rating based upon individual unemployability.  These issues are still in Remand status and have not yet been recertified for appellate review.  Therefore, the Board will address those issues at a later date.


FINDINGS OF FACT

1. Prior to September 23, 2010, the Veteran's patellofemoral pain syndrome of the right knee was not manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees, moderate impairment of the knee characterized by recurrent subluxation or lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

2. From September 23, 2010 to January 18, 2013, the Veteran's patellofemoral pain syndrome of the right knee was characterized by a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and slight swelling and effusion, but without limitation of flexion to 15 degrees, limitation of extension to 20 degrees, or impairment of the knee characterized by recurrent subluxation or lateral instability. 

3. Prior to September 23, 2010, the Veteran's left knee disability was not manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees, moderate impairment of the knee characterized by recurrent subluxation or lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

4. From September 23, 2010 to January 18, 2013, the Veteran's left knee disability was characterized by a dislocated semilunar cartilage, with frequent episodes of "locking," pain, and slight swelling and effusion, but without limitation of flexion to 15 degrees, limitation of extension to 20 degrees, or impairment of the knee characterized by recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee prior to September 23, 2010 have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).

2. The criteria for rating of 20 percent, but no greater, for service-connected patellofemoral pain syndrome of the right knee have been met from September 23, 2010 to January 18, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5258 (2015).

3. The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected left knee disability prior to September 23, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5260 (2015).

4. The criteria for rating of 20 percent, but no greater, for service-connected left knee disability have been met from September 23, 2010 to January 18, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 VCAA letter satisfied the duty to notify provisions for increased rating claims, including advising the Veteran of the regulations pertinent to the establishment of an effective date and disability ratings in general.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims.  The Veteran's VA treatment records and the reports of August 2008, May 2009, and September 2010 VA examinations were reviewed by both the AOJ and the Board. The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's bilateral knee disabilities.  None of the VA examiners reports review of the claims file.  However, lack of claims file review does not alone does not render an examination inadequate as long as the medical history contemplated by the examiner is consistent with the information contained in the claims folder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Further, in an increased rating claim, the findings at the examination are most salient to the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.




II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Prior to January 18, 2013, the Veteran's right knee disability was evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for traumatic arthritis with limitation of motion.  His left knee disability was evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.   

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Codes 5010 evaluates degenerative joint disease that causes limitation of motion, and Diagnostic Code 5260 evaluates limitation of flexion of the knee. However, as is evident from the discussion below, from September 23, 2010 forward the Veteran's right and left knee symptomatologies are more appropriately evaluated under Diagnostic Code 5258 for locking/limitation of motion due to dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The March 2013 rating decision that increased the Veteran's 10 percent rating to 20 percent, effective January 18, 2013 did so under the criteria of Diagnostic Code 5258, even though a change in diagnostic code was not effected.  

Under Diagnostic Code 5010, traumatic arthritis is rated under Diagnostic code 5003 for arthritis, degenerative, which provides that the disability be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). 

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for mild recurrent subluxation or lateral instability, 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 
Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

The Veteran's right knee disability was evaluated in August 2008.  At that time, the Veteran complained of constant retropatellar pain which was aggravated by prolonged sitting, driving, rising from a chair, and climbing stairs.  In addition, he reported occasional locking, instability, and swelling in the knee.  He had not undergone surgery for either knee, but he had received physical therapy.  The Veteran indicated that he usually wore a knee brace.

Clinical examination revealed range of motion in the right knee from 0 degrees extension to 130 degrees flexion with pain at the end of the movement.  There was no further limitation due to pain or fatigue following repetition.  No ligamentous laxity was detected in any direction.  The right knee was tender to palpation in the infrapatellar area and at the medial joint line.  There was also evidence of mild crepitus.  The McMurray test was negative, and there was no evidence any exudate or warmth to the touch.  A 3-centimeter by 3-centimeter infrapatellar erythematous firm, but mildly fluctuant, nodule present and was slightly tender to palpation.  The examiner diagnosed patellofemoral pain syndrome of the right knee and infrapatellar bursitis.

At a May 2009 VA examination, the Veteran's left knee disability was evaluated.  The Veteran indicated that he had experienced increasing constant pain with increased frequency, duration, and intensity of flare-ups accompanied by decreased range of motion and decreased mobility.  He also reported constant moderate to severe pain with accompanying intermittent locking, instability, and swelling.  

On physical examination, range of motion of the left knee was from 0 degrees extension to 90 degrees flexion with pain.  Upon repetition, range of motion was further limited by 40 degrees flexion due to pain, resulting in range of motion from 0 degrees extension to 50 degrees flexion.  The left knee was stable on Lachman's and drawer tests, as well as with varus and valgus stressing.  There was no palpable tenderness.  Grade II crepitus was detected, and McMurray's test was positive for lateral and medial meniscal derangement.  Imaging studies revealed mild arthritis in the left knee.  The examiner diagnosed mild degenerative joint disease and lateral medial meniscal derangement of the left knee.

Both knees were evaluated at a September 2010 VA orthopedic examination.  The Veteran complained of having knee pain, on average 8/10 in intensity, all day every day.  The pain was reported to be accompanied by locking, instability, swelling, and significant stiffness.  The Veteran denied being affected by flare-ups of knee pathology.

On physical examination, range of motion testing of the bilateral knees revealed flexion from 0 to 108 degrees bilaterally with accompanying pain throughout the entire range of motion which was not additionally limited following repetitive use.  Some tenderness to palpation over the medial compartment bilaterally with accompanying crepitus and slight swelling in each knee was noted. There was no warmth or redness.  Anterior and posterior drawer tests were within normal limits, as was Lachman's test.  Both knees were stable to varus and valgus stressing.  McMurray's test was positive bilaterally.  There was no bony hypertrophy of either patella. 

Magnetic resonance imaging of each knee revealed evidence of prominent degenerative joint disease, with an intrasubstance tear or severe strain involving the anterior cruciate ligament of each knee, but no complete tear.  Also noted was a complex tear of the posterior horn of the medial meniscus bilaterally, with accompanying swelling and effusion.  The diagnoses were degenerative joint disease and medial meniscus tears of the bilateral knees.

In light of the above, the Board determines that the Veteran's right and left symptoms more closely approximate a rating of 20 percent, but no greater, effective, September 23, 2010, the date of VA examination showing symptoms warranting increase.  The 20 percent rating contemplates the medial meniscal tears, complaints of locking and stiffness, and the slight swelling and effusion found at that examination.  This rating is the highest available for such symptoms, pursuant to Diagnostic Code 5258.  

The 20 percent rating is not separate and in addition to the 10 percent rating already assigned to each knee.  The 10 percent ratings assigned pursuant to Diagnostic Codes 5010-5260 for the right knee and Diagnostic Code 5260 for the left knee contemplate limitation of motion, and the locking contemplated by Diagnostic Code 5258 is also limitation of motion.  Therefore, assigning separate ratings under Diagnostic Code 5010 or Diagnostic Code 5260 and Diagnostic Code 5258 would violate the prohibition against pyramiding. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Thus, from September 23, 2010 to January 18, 2013, the Veteran's right and left knee disabilities are each assigned a single 20 percent rating pursuant to Diagnostic Code 5258.

A rating in excess of 20 percent would be warranted for limitation of flexion to no more than 15 degrees or extension limited to no less than 30 degrees, but neither of these manifestations were present at any time prior to January 18, 2013.  In addition, even though the Veteran complained of instability during that period, instability was not shown upon clinical examination and testing.  Thus, a separate rating for instability is not warranted. 

Further, prior to September 23, 2010, neither knee displayed dislocated cartilage and associated symptoms warranting a rating under Diagnostic Code 5258.  Left knee imaging revealed meniscal derangement of the left knee in May 2009; however, the Veteran complained of intermittent locking, as opposed to frequent locking as described by the rating criteria of Diagnostic Code 5258.  In addition, the Veteran's right and left knee disabilities did not manifest in flexion limited to 30 degrees, extension limited to 15 degrees, or moderate impairment of the knee characterized by recurrent subluxation or lateral instability.  Consequently, the Board determines that a rating in excess of 10 percent for the right and left knee disabilities is not more closely approximated prior to September 23, 2010.  

The Board has also considered whether a separate rating is warranted under various other diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Veteran has not displayed ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum to warrant ratings under Diagnostic Codes 5256, 5262, or 5263. Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's bilateral knee disabilities so as to warrant application of alternate rating codes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as indicated by the above discussion, the Board has considered the benefit of the doubt in assigning the 20 percent rating to each knee disability from September 23, 2010 to January 18, 2013 and a preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned. Therefore, such claims must be denied.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's right and left knee disabilities manifest in ways contemplated by the rating schedule.  The rating schedule provides disability ratings on the basis of arthritis, pain, dislocated cartilage, locking/limitation of motion, swelling, and effusion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  Thus, there is nothing exceptional or unusual about the Veteran's service-connected right and left knee disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.  

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  The Veteran was not employed during the appeal period.  However, the evidence does not show that his bilateral knee symptoms would have caused a marked interference in the Veteran's employment or had economic effects outside those contemplated by the rating schedule.  Therefore, an extra-schedular rating for the Veteran's right or left knee disability is denied.

Further, the Board notes that under Johnson  v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998).  There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to September 23, 2010, a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied. 

Prior to September 23, 2010, a rating in excess of 10 percent for left knee disability is denied.

From September 23, 2010 to January 18, 2013, a rating of 20 percent, but no greater, is granted for patellofemoral pain syndrome of the right knee pursuant to Diagnostic Code 5258, replacing the current 10 percent rating assigned pursuant to Diagnostic Codes 5010-5260.

From September 23, 2010 to January 18, 2013, a rating of 20 percent, but no greater, is granted for left knee disability pursuant to Diagnostic Code 5258, replacing the current 10 percent rating assigned pursuant to Diagnostic Code 5260.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


